United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2302
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                              Joshua Lee Scheper

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Eastern
                                 ____________

                          Submitted: March 14, 2022
                            Filed: April 29, 2022
                               [Unpublished]
                               ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Joshua Scheper, who pleaded guilty to making false statements while
purchasing a firearm, received a 30-month prison sentence. See 18 U.S.C.
§ 924(a)(1)(A). Although he claims that the sentence is procedurally flawed and
substantively unreasonable, we affirm.
        There is no procedural error because the evidence supports the district court’s1
finding that Scheper “engaged in the trafficking of firearms.” U.S.S.G.
§ 2K2.1(b)(5) (providing for a four-level enhancement). After all, he sold firearms
for as much as twice their value, which alone should have given him “reason to
believe” that his buyers could not have legally purchased them from elsewhere. Id.
§ 2K2.1 cmt. n.13(A) (noting that the firearms-trafficking enhancement applies
when the defendant “knew or had reason to believe that such conduct would result
in the . . . transfer . . . of a firearm to an individual . . . whose possession or receipt
of a firearm would be unlawful”). On clear-error review, this is enough, particularly
when the guns “end[ed] up in the hands of felons, drug dealers, and persons in
possession of narcotics.” See United States v. Lomax, 910 F.3d 1068, 1069–70 (8th
Cir. 2018) (explaining the standard of review).

      The overall sentence is also substantively reasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing the substantive
reasonableness of a sentence for an abuse of discretion). The record establishes that
the district court sufficiently considered the statutory sentencing factors, see 18
U.S.C. § 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Just
because Scheper would have weighed certain factors differently does not mean the
court abused its discretion. See United States v. Hall, 825 F.3d 373, 375 (8th Cir.
2016) (per curiam).

       We accordingly affirm the judgment of the district court.
                      ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa, now retired.
                                         -2-